DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Referring to the arguments filed 10/26/2022:
Referring to the response to the double patenting rejections (arguments: page 6 lines 25-29):  The double patenting rejections are maintained and updated in view of amendments.
Referring to the response to the 35 U.S.C. 102 rejections and 35 U.S.C. 103 rejections (arguments: pages 7-11):  Refer to the updated 35 U.S.C. 102 rejections and 35 U.S.C. 103 rejections below in view of amendments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 8-11 of U.S. Patent No. 10,686,575.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to the claims of U.S. Patent No. 10,686,575.  
Claim 1 of the pending application is similar to claim 1 lines 1-9, claim 9 lines 1-13, and claim 11 lines 1-11 of U.S. Patent No. 10,686,575.  
Claim 5 of the pending application is similar to claim 8 and claim 10 of U.S. Patent No. 10,686,575.  
Claim 6 of the pending application is similar to claim 1 lines 10-19, claim 3 lines 1-3 and lines 13-16, claim 4, claim 9 lines 25-35, and claim 11 lines 12-17 of U.S. Patent No. 10,686,575.  
Claim 7 of the pending application is similar to claim 5, claim 9 lines 36-38, and claim 11 lines 18-20 of U.S. Patent No. 10,686,575.  
Claim 8 of the pending application is similar to claim 1 lines 16-19, claim 9 lines 36-38, and claim 11 lines 18-20 of U.S. Patent No. 10,686,575.  
Claim 19 of the pending application is similar to claim 1 lines 1-9, claim 9 lines 1-13, and claim 11 lines 1-11 of U.S. Patent No. 10,686,575.  
Claim 20 of the pending application is similar to claim 1 lines 1-9, claim 9 lines 1-13, and claim 11 lines 1-11 of U.S. Patent No. 10,686,575.  
Claim 21 of the pending application is similar to claim 1 lines 1-9, claim 9 lines 1-13, and claim 11 lines 1-11 of U.S. Patent No. 10,686,575.  
Claim 22 of the pending application is similar to claim 8 and claim 10 of U.S. Patent No. 10,686,575.  
Claim 23 of the pending application is similar to claim 1 lines 1-9, claim 9 lines 1-13, and claim 11 lines 1-11 of U.S. Patent No. 10,686,575.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20180323902 to Rico Alvarino et al (support found in Provisional Application No. 62/502570).
Referring to claim 1, Rico Alvarino et al disclose in Figures 1-13 a method of processing a signal received over a wireless link, the method comprising:
Obtaining, by a user equipment (UE), downlink control information (DCI).  UE receives DCI from BS that allocates resources for a communication.
Extracting a field (first field with the TBS) in which any value thereof is a TBS index value (value of the first field with the TBS) from the downlink control information.  The DCI includes a first field that indicates a TBS of the communication and a second field, different from the first field, that indicates a modulation order of the communication, wherein the communication includes a transmission or reception.  UE determines the first field with the TBS.  UE then determines the value of the first field with the TBS.  For example, UE determines that the value of the first field with the TBS is an MCS index, I-MCS=8 that indicates the TBS.  
Identifying a value of a transport block size, based on a TBS index value extracted from the field.  UE determines the value of the first field with the TBS and the value of the second field with the modulation order.  For example, UE determines that the value of the first field with the TBS is an MCS index, I-MCS=8 that indicates the TBS, and UE also determines that the value of the second field with the modulation order is 4.
Processing, by a signal processor (processor 280) of the user equipment, the received signal, based on the identified value of the transport block size.  UE then processes the received signal based on the TBS and modulation order.  For example, UE processes the communication by demodulating the communication using a TBS of I-MCS=8 and a modulation order of 4.  Refer to Sections 0043-0131, specifically Sections 0008, 0023, 0087-0089. 
Referring to claim 9, Rico Alvarino et al disclose in Figures 1-13 wherein the field is a first field, and further comprising extracting a second field corresponding to a modulation order from the downlink control information, and identifying the modulation order from the second field.  The DCI includes a first field that indicates a TBS of the communication and a second field, different from the first field, that indicates a modulation order of the communication.  UE determines the second field with the modulation order.  UE then determines the value of the second field with the modulation order.  For example, UE determines that the value of the second field with the modulation order is 4.  Refer to Sections 0043-0131, specifically Sections 0008, 0023, 0087-0089.
Referring to claim 21, Rico Alvarino et al disclose in Figures 1-13 a UE for processing a signal received over a wireless link, the UE comprising: 
Memory (memory 292).
At least one processor (processor 290 executes instructions from memory 292 to perform UE functions) configured to execute instructions read from the memory to:
Obtain downlink control information.
Extract a field in which any value thereof is a TBS index value, from the downlink control information.
Identify a value of a transport block size, based on a TBS index value extracted from the field.
Process the received signal, based on the identified value of the transport block size.  Refer to the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180323902 to Rico Alvarino et al in view of U.S. Patent No. 7289452 to Malkamaki et al, and in further view of U.S. Publication No. 20160013918 to Zhang et al.
Rico Alvarino et al do not disclose wherein the field has log-2(TBSmax) bits, and wherein the TBSmax is a maximum value of the transport block size.
Malkamaki et al disclose in Column 6 lines 35-54 wherein TBS can be represented as log10(TBSmax) bits.  The logarithmic function can also be any logarithmic function including the claimed log-2(TBSmax) bits.  Zhang et al also disclose in Sections 0202-0204 wherein TBS can be calculated using a log-2() function.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first has log-2(TBSmax) bits, and wherein the TBSmax is a maximum value of the transport block size.  One would have been motivated to do so to calculate TBS using any logarithmic equation, including log-2(TBSmax) bits.
Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180323902 to Rico Alvarino et al in view of U.S. Patent No. 7336211 to Lai et al. 
Referring to claim 5, Rico Alvarino et al do not disclose wherein the identifying of the transport block size comprises calculating the transport block size from the value of the field, based on a predefined function, and wherein the predefined function comprises a monotonically increasing function having a part with a slope greater than 1.
Lai et al disclose in Figure 3 and Column 3 lines 58-66 a monotonically increasing function with a slope that can be greater than 1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the identifying of the transport block size comprises calculating the transport block size from the value of the field, based on a predefined function, and wherein the predefined function comprises a monotonically increasing function having a part with a slope greater than 1.  One would have been motivated to do so to determine the TBS based on a monotonically increasing function having a part with a slope greater than 1, thereby simplifying the system by using a predefined function.
Referring to claim 22, Rico Alvarino et al do not disclose wherein the at least one processor is configured to identify the transport block size by calculating the transport block size from the value of the field, based on a predefined function, and the predefined function comprises a monotonically increasing function having a part with a slope greater than 1.  Refer to the rejection of claim 5.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180323902 to Rico Alvarino et al in view U.S. Publication No. 2017/0311326 to Wong et al.
Rico Alvarino et al disclose do not disclose detecting the transport block size that corresponds to the extracted TBS index value and an identified physical resource block count by referring to a transport block size table comprising a plurality of transport block sizes corresponding to a plurality of pairs of the transport block size index and the physical resource block count.
Wong et al disclose in Figures 4-10 wherein the detecting (Sections 0089-0092, 0196) of the transport block size comprises detecting the transport block size corresponding to the obtained physical resource block count and the detected transport block size index by referring to a transport block size table (Table 6; claimed “transport block size table comprising a plurality of transport block sizes corresponding to a plurality of pairs of the transport block size index and the physical resource block count”) including a plurality of transport block sizes that correspond to a plurality of pairs of the transport block size index and the physical resource block count.  Table 6 is a lookup table for TBS given the MCS index and the PE_PRB.  UE 104 obtains the PE_PRB and MCS from eNB 101, refers to Table 6 using the the PE_PRB and MCS, and determines the corresponding TBS.  If the MCS index is 7 and the PE_PRB is 4, the TBS is 472 bits.  Refer to Sections 0034-0091, 0103-0113, 0142-0154.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting the transport block size that corresponds to the extracted TBS index value and an identified physical resource block count by referring to a transport block size table comprising a plurality of transport block sizes corresponding to a plurality of pairs of the transport block size index and the physical resource block count.  One would have been motivated to do so to obtain the TBS by referring to a transport block size table comprising a plurality of transport block sizes corresponding to a plurality of pairs of the transport block size index and the physical resource block count, thereby simplifying the system by using a table.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180323902 to Rico Alvarino et al in view of U.S. Publication No. 2017/0311326 to Wong et al, and in further view of U.S. Publication No. 2018/0035429 to Jiaqing et al.
Referring to claim 7, Rico Alvarino et al do not disclose further comprising obtaining a symbol count per slot, wherein the detecting of the transport block size comprises detecting whether the transport block size corresponds to the extracted TBS index value, an identified physical resource block count, and the obtained symbol count per slot by referring to a plurality of transport block size tables corresponding to symbol counts per each of a plurality of slots. 
Jiaqing et al disclose a TBS table that associates a given number of PRBs (claimed “obtained physical resource block count”), a TBS index TBS-in (claimed “extracted TBS index value”), and a number of OFDM symbols (claimed “obtained symbol count per slot”).  The system determines a TBSin from the TBS table using a given number of PRBs and a number of OFDM symbols and then determines a TBS using the equation: TBSout = 8 * f((NxTBSin)/(14x8)).  Refer to Sections 0219, 0220, 0222, 0232.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising obtaining a symbol count per slot, wherein the detecting of the transport block size comprises detecting whether the transport block size corresponds to the extracted TBS index value, an identified physical resource block count, and the obtained symbol count per slot by referring to a plurality of transport block size tables corresponding to symbol counts per each of a plurality of slots.  One would have been motivated to do so to obtain the TBS by referring to a plurality of transport block size tables corresponding to symbol counts per each of a plurality of slots, thereby simplifying the system by using a table.
Referring to claim 8, Rico Alvarino et al do not disclose further comprising obtaining a symbol count per slot information, wherein the detecting of the transport block size comprises: detecting a reference transport block size corresponding to the identified transport block size index and the identified physical resource block count by referring to the transport block size table; and calculating the transport block size from the reference transport block size and the obtained symbol count per slot information, based on a predefined function.
Jiaqing et al disclose a TBS table that associates a given number of PRBs (claimed “obtained physical resource block count”), a TBS index TBS-in (claimed “reference transport block size”), and a number of OFDM symbols (claimed “obtained symbol count per slot”).  The system determines a TBSin from the TBS table using a given number of PRBs and a number of OFDM symbols and then determines a TBS using the equation: TBSout = 8 * f((NxTBSin)/(14x8)) (claimed “calculating the transport block size from the reference transport block size and the obtained symbol count per slot information, based on a predefined function”).  Refer to Sections 0219, 0220, 0222, 0232.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising obtaining a symbol count per slot information, wherein the detecting of the transport block size comprises: detecting a reference transport block size corresponding to the identified transport block size index and the identified physical resource block count by referring to the transport block size table; and calculating the transport block size from the reference transport block size and the obtained symbol count per slot information, based on a predefined function.  One would have been motivated to do so to obtain the TBS by using a predefined function using the reference TBS and symbol count per slot, thereby simplifying the system by using a predefined function.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180323902 to Rico Alvarino et al in view of U.S. Publication No. 20180102882 to Nakamura et al, and in further view of U.S. Publication No. 20100182964 to Ojala et al.
Rico Alvarino et al disclose in Figures 1-13 wherein the second field has 2 bits to represent QPSK, 16QAM, 64QAM, 256QAM and 1024 QAM.  Section 0083: “…2 bits in a DCI may indicate one from a group of four modulation techniques, that may include QPSK, 16QAM, 64QAM, 256QAM, and/or 1024QAM …”.  
Rico Alvarino et al do not disclose wherein the second field has 3 bits to represent QPSK, 16QAM, 64QAM, 256QAM and 1024 QAM.  
However, 2 bits can only represent 4 of the 5 modulation techniques (QPSK, 16QAM, 64QAM, 256QAM, and/or 1024QAM).  Nakamura et al disclose in Sections 0040 and 0046 wherein a modulation order is represented by 2 bits: for example, where ‘00’ indicates QPSK, ‘01’ indicates 16 QAM, ‘10’ indicates 64 QAM, and ‘11’ indicates 256 QAM.  In order to represent all 5 modulation techniques (QPSK, 16QAM, 64QAM, 256QAM, and 1024QAM), 3 bits are needed since 3 bits includes bit patterns such as “000”, “001”, “010”, “011”, “110”, “111”, etc. that can be used to represent more than 4 modulation techniques.  Ojala et al also disclose in Section 0071 three bits may indicate for each modulation type and number of PRB combinations a total of eight possible of RACH responses, and thus a total of eight possible TBSs, so 3 bits can represent 8 different modulation techniques.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second field has 3 bits to represent QPSK, 16QAM, 64QAM, 256QAM and 1024 QAM.  One would have been motivated to do so use 3 bits to represent QPSK, 16QAM, 64QAM, 256QAM and 1024 QAM.  
Claims 11, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180323902 to Rico Alvarino et al in view of U.S. Publication No. 20180042009 to Abdel Shahid et al.
Referring to claim 11, Rico Alvarino et al do not disclose wherein the extracting of the field further comprises extracting a further field corresponding to a physical resource block count from the downlink control information, and identifying the physical resource block count from the further field.
Abdel Shahid et al disclose in Section 0080 wherein BS sends a DCI to UE, wherein the DCI includes a starting PRB number and a PRB count.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the extracting of the field further comprises extracting a further field corresponding to a physical resource block count from the downlink control information, and identifying the physical resource block count from the further field.  One would have been motivated to do so to determine the PRB count from DCI. 
Referring to claim 19, Rico Alvarino et al disclose in Figures 1-13 a method for wireless communication, the method comprising: 
Receiving, by a user equipment (UE), downlink control information (DCI) over a physical control channel (PDSCH/PDCCH).  UE receives DCI from BS that allocates resources for a communication over a PDSCH/PDCCH.
Processing, by a signal processor (processor 280) of the user equipment, a signal received over a physical data channel (PDSCH) based on the downlink control information, wherein the downlink control information comprises a first field corresponding to a modulation order, … , and a third field in which any value thereof is a TBS index value.  The DCI includes a first field that indicates a TBS of the communication and a second field, different from the first field, that indicates a modulation order of the communication, wherein the communication includes a transmission or reception.  UE determines the first field with the TBS, and UE also determines the second field with the modulation order.  UE determines the value of the first field with the TBS and the value of the second field with the modulation order.  For example, UE determines that the value of the first field with the TBS is an MCS index, I-MCS=8 that indicates the TBS, and UE also determines that the value of the second field with the modulation order is 4.  UE then processes the received signal of the PDSCH based on the TBS and modulation order.  For example, UE processes the communication of the PDSCH by demodulating the communication using a TBS of I-MCS=8 and a modulation order of 4.  Refer to Sections 0043-0131, specifically Sections 0008, 0023, 0087-0089. 
Rico Alvarino et al do not disclose … processing, by a signal processor of the user equipment, a signal received over a physical data channel based on the downlink control information, wherein the downlink control information comprises a first field corresponding to a modulation order, a second field corresponding to a physical resource block count, and a third field in which any value thereof is a TBS index value.  
Abdel Shahid et al disclose in Section 0080 wherein BS sends a DCI to UE, wherein the DCI includes a starting PRB number and a PRB count.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … processing, by a signal processor of the user equipment, a signal received over a physical data channel based on the downlink control information, wherein the downlink control information comprises a first field corresponding to a modulation order, a second field corresponding to a physical resource block count, and a third field in which any value thereof is a TBS index value.  One would have been motivated to do so to determine the PRB count from DCI. 
Referring to claim 20, Rico Alvarino et al disclose in Figures 1-13 further comprising: 
Extracting at least one of the first, … and third fields from the downlink control information.  The DCI includes a first field that indicates a TBS of the communication and a second field, different from the first field, that indicates a modulation order of the communication, wherein the communication includes a transmission or reception.  UE determines the first field with the TBS, and UE also determines the second field with the modulation order.  
Identifying at least one value of the modulation order, … , and the transport block size, based on a value of the extracted at least one first, … and third fields.   UE determines the value of the first field with the TBS and the value of the second field with the modulation order.  For example, UE determines that the value of the first field with the TBS is an MCS index, I-MCS=8 that indicates the TBS, and UE also determines that the value of the second field with the modulation order is 4.  Refer to Sections 0043-0131, specifically Sections 0008, 0023, 0087-0089.
Rico Alvarino et al do not disclose extracting at least one of the first, second and third fields from the downlink control information; and identifying at least one value of the modulation order, the physical resource block count, and the transport block size, based on a value of the extracted at least one first, second and third fields.   
Abdel Shahid et al disclose in Section 0080 wherein BS sends a DCI to UE, wherein the DCI includes a starting PRB number and a PRB count.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include extracting at least one of the first, second and third fields from the downlink control information; and identifying at least one value of the modulation order, the physical resource block count, and the transport block size, based on a value of the extracted at least one first, second and third fields.    One would have been motivated to do so to determine the PRB count from DCI. 
Referring to claim 23, Rico Alvarino et al disclose in Figures 1-13 wherein the field is a third field, and the downlink control information further comprises a first field corresponding to a modulation order …   The DCI includes a first field that indicates a TBS of the communication and a second field, different from the first field, that indicates a modulation order of the communication, wherein the communication includes a transmission or reception.  UE determines the first field with the TBS, and UE also determines the second field with the modulation order.  UE determines the value of the first field with the TBS and the value of the second field with the modulation order.  For example, UE determines that the value of the first field with the TBS is an MCS index, I-MCS=8 that indicates the TBS, and UE also determines that the value of the second field with the modulation order is 4.  UE then processes the received signal of the PDSCH based on the TBS and modulation order.  For example, UE processes the communication of the PDSCH by demodulating the communication using a TBS of I-MCS=8 and a modulation order of 4.  Refer to Sections 0043-0131, specifically Sections 0008, 0023, 0087-0089.
Rico Alvarino et al do not disclose wherein the field is a third field, and the downlink control information further comprises a first field corresponding to a modulation order and a second field corresponding to a physical resource block count.
Abdel Shahid et al disclose in Section 0080 wherein BS sends a DCI to UE, wherein the DCI includes a starting PRB number and a PRB count.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the field is a third field, and the downlink control information further comprises a first field corresponding to a modulation order and a second field corresponding to a physical resource block count.  One would have been motivated to do so to determine the PRB count from DCI. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180323902 to Rico Alvarino et al in view of U.S. Publication No. 20180042009 to Abdel Shahid et al, and in further view of U.S. Publication No. 20150264594 to Davydov.
Rico Alvarino et al do not disclose wherein the further field has 10 bits to represent the physical resource block count.
	Davydov et al disclose in Sections 0055 wherein one or more bits can be used to represent the number of physical resources blocks, which can be any number of bits, including the claimed “10 bits”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the further field has 10 bits to represent the physical resource block count.  One would have been motivated to do so since any number of bits, including 10 bits, can be used to represent PRB count.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20180255550 to Takeda et al disclose in Figures 1-12 wherein UE receives a DCI from BS, and determines the PRB count and TBS from the DCI using a table associating PRB count and TBS.  Refer to Sections 0026-0181.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
November 3, 2022